 522
 
                       
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 48
 
800 
River Road Operating Company
,
 
LLC d/b/a 
Woodcrest Health Care Center
 
and
 
1199 SEIU, 
United Healthcare Workers
 
East
, 
Petitioner
. 
Case 22

RC

073078 
 
January 9, 2013
 
DECISION AND CERTIFI
CATION OF 
REPRESENTATIVE
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
The National Labor Relations Board has considered 
objections to an election held on March 9, 2012, and the 
hearing
 
officer

s
 
report recommending disposition of 
them.  The election was conducted pursuant to a Stip
u-
lated Election Agreement.  The tally 
of ballots shows 122 
for and 81 against the Petitioner, with 2 challenged ba
l-
lots, an insufficient number to affect the results.  
 
The Board has reviewed the record in light of the e
x-
ceptions and briefs, has adopted the hearing officer

s 
findings and recom
mendations, and finds that a certific
a-
tion of representative should be issued.
1
 
In its two objections at issue here (1 and 2), the E
m-
ployer alleged that four of its supervisors interfered with 
employee free choice by soliciting authorization cards for 
or a
ctively supporting the Petitioner, or both.  In its e
x-
ceptions, the Employer urges the Board to direct a s
e-
cond election, arguing that the hearing officer erred in 
refusing to issue the Employer six requested subpoenas 
and in denying the Employer sufficien
t latitude to present 
exploratory testimony in support of its objections.
2
  
 
The heari
ng was held on Thursday, May 10; Friday, 
May 11;
 
and Monday, May 14, 2012.  By midday on 
Fr
i
day, the Employer had called seven witnesses, some 
of whom it had subpoenaed; 
none of them possessed 
firsthand knowledge of facts relevant to the alleged o
b-
jectionable conduct.  The Employer had also requested 
and been issued more than eight other subpoenas for wi
t-
nesses whom the Employer had not yet called to testify.  
At that poin
t, the Employer made an ex parte request for 
six additional subpoenas.  In response, the hearing officer 
made clear to the Employer that he did not intend to hear 
                                        
   
 
1
 
Before the objections hearing was held, the Acting Regional Dire
c-
tor recommended overruling Employer Objections 3 through 12. The 
Employer filed exceptions, and in an unpublished decision dated July
 
2, 

a-
tion to overrule those objections.  
 
2
 
The Employer has effectively excepted to some of the hearing o
f-

overrule a he

e-
ponderance of all the relevant evidence convinces us that they are i
n-
correct.  
Stretch
-
Tex Co
., 118 NLRB 1359, 1361 (1957).  We have 
carefully examined the record and find no basis for reversing t
he fin
d-
ings.
 
any additional witnesses who lacked firsthand knowledge 
of objectionable conduct, and he dire
cted the Employer 
to make an offer of proof on the record as to the relevant 
testimony of the rest of its witnesses, including the six 
individuals it sought to subpoena.  The Employer admi
t-
ted that it could not make an offer of proof as to any of 
the six a
dditional witnesses or eight of the already su
b-
poenaed witnesses whom it planned to call.  The E
m-
ployer represented, however, that three of the four wi
t-
nesses it intended to call that afternoon and five unsu
b-
poenaed individuals

whom it refused to ident
i
fy

did 
have firsthand knowledge of objectionable co
n
duct.  The 
hearing then resumed, and the Employer offered testim
o-
ny from the first three witnesses slated for that afternoon.  
But, contrary to its representation, the Employer failed to 
adduce any testimony
 
supporting its objections.  
 
At the end of that day, the hearing officer ruled that he 
would not issue the six additional subpoenas or allow the 
eight already subpoenaed witnesses to testify, as these 
witnesses would be 

exploratory in nature.

  
The heari
ng 
officer directed the Employer to produce on Monday the 
five unnamed individuals whom the Employer claimed 
had firsthand knowledge of the alleged misconduct.  On 
Monday morning, however, the Employer announced 
that it was withdrawing from the hearing bec
ause of the 
hearing officer

s ruling on the additional subpoenas.  The 
Employer withdrew without offering any testimony from 
the five unnamed individuals whom it claimed would 
prove its objections.
 
Under Section 11(1) of the Act as construed by the 
Supreme
 
Court, the Board is required to perform the 
mi
n
isterial act of issuing a subpoena upon application by 
a party.  
Lewis v. NLRB
, 357 U.S. 10, 14

15 (1958).  The 
hearing officer erred by failing to automatically issue the 
six additional subpoenas requested b
y the Employer.  See 
Board

s Rules & Regulations Sec
tion
 
102.66(c) (

Appl
i-
cations for subpoenas may be made ex parte.  The R
e-
gional Director or the hearing officer, as the case may be, 
shall forthwith grant the subpoenas requested.

).  We 
find, however, th
at this error was harmless because the 
E
m
ployer was not prejudiced by the hearing officer

s 
ruling.  See 
Canova v. NLRB
, 708 F.2d 1498, 1502

1503 
(9th Cir. 1983) (

Refusal to issue a subpoena may not, 
however, be grounds for refusing to enforce a Board o
r-
d
er if the action was not prejudicial to the requesting 
party.

); 
NLRB v. Central Oklahoma Milk Producers 
Assn.
, 285 F.2d 495, 498 (10th Cir. 1960) (

[E]ven 
though refusal to issue the subpoena was erroneous, no 
prejudice resulted to the [employer].

).  
 
Th
e Employer

given significant leeway by the hea
r-
ing officer

called 10 witnesses to the stand, none of 
whom presented competent evidence of objectionable 
 WOODC
R
EST HEALTH CARE CENT
ER
 
 
523
 
conduct.  Under the circumstances, the hearing officer 
acted reasonably to halt the Employer

s manifest 
fishing 
expedition.  See 
Mid
-
Con Cables, Inc.
, 256 NLRB 720, 
720 (1981).  The hearing officer acted well within his 
authority to preclude from testifying the eight already 
subpoenaed witnesses for whom the Employer could not 
make an offer of proof.  See, e
.g., 
Burns Security Se
r-
vices
, 278 NLRB 565, 565

566 (1986) (affirming hea
r-
ing officer

s quashing of subpoenas where employer i
n-
troduced no relevant evidence and subpoenas were 

a 
mere fishing expedition

); 
Sears
,
 
Roebuck & Co.
, 112 
NLRB 559, 559 fn. 1 (195
5) (affirming hearing officer

s 
refusal to allow intervenor to call three additional wi
t-
nesses after the testimony of its five witnesses provided 
no evidence in support of allegations, and intervenor 
acknowledged not knowing what the remaining three 
would 
testify).  As the Employer likewise admitted that it 
could not make an offer of p
roof concerning the six not 
yet 
subpoenaed individuals, it is reasonable to co
n
clude 
that even had the hearing officer issued the r
e
quested 
subpoenas, he would have refused to
 
permit the witnes
s-
es to testify or, if presented with a petition, would have 
revoked those subpoenas.
3
  
Consequently, the hea
r
ing 
                                        
   
 
3
 
However, even after the hearing officer refused to issue the su
b-
poenas, he was still willing to hear testimony from the five additional 
witnesses purported to have firsthand knowledge of the alleged mi
s-
conduct.
 
officer

s error was harmless, and we find no merit in the 
Employer

s exceptions.         
 
CERTIFICATION OF REP
RESENTATIVE
 
I
T 
IS CERTIFIED
 
that a majority of the valid ballots have 
been cast for 1199 SEIU, United Healthcare Workers 
East, and that it is the exclusive collective
-
bargaining 
representative of the employees in the following appr
o-
priate unit:
 
 
All full time and regular
 
part time nonprofessional e
m-
ployees including licensed practical nurses, certified 
nursing aides, dietary aides, housekeepers, laundry 
aides, porters, recreation aides, restorative aides, reh
a-
bilitation techs, central supply clerks, unit secretaries, 
rece
ptionists and building maintenance workers e
m-
ployed by the Employer at its New Milford, New Je
r-
sey facility, but excluding all office clerical employees, 
cooks, registered nurses, dieticians, physical therapists, 
physical therapy assistants, occupational t
herapists, o
c-
cupational therapy assistants, speech therapists, social 
workers, staffing coordinators/schedulers, pa
y-
roll/benefits coordinators, MDS specialists, MDS data 
clerks, account payable clerks, account receivable 
clerks, all other professional empl
oyees, guards and s
u-
pervisors as defined in the Act. 
 
 
